i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00387-CV

                                     IN THE MATTER OF G.L.

                      From the 289th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-JUV-01038
                              Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 14, 2010

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Without a plea agreement, G.L. pled true to the State’s petition alleging he committed the

offense of unauthorized use of a motor vehicle. The trial court found that G.L. engaged in delinquent

conduct by committing the felony offense of unauthorized use of a motor vehicle, and determined

there was a need for disposition for purposes of his rehabilitation and protection of the public. After

the disposition hearing, the trial court ordered G.L. committed to the Texas Youth Commission.

G.L. filed a notice of appeal.

           G.L.’s court-appointed appellate counsel filed a motion to withdraw and an appellant’s brief

in which he asserts there are no meritorious issues to raise on appeal and this appeal is frivolous.

Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re
                                                                                      04-09-00387-CV

D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (applying Anders procedure to juvenile proceedings); see

also In re A.L.H., 974 S.W.2d 359, 360-61 (Tex. App.—San Antonio 1998, no pet.) (Anders

procedures apply to juvenile appeals). Counsel represents that he has provided the juvenile and his

parent with copies of the brief and motion to withdraw, and has informed them of the juvenile’s right

to review the record and file his own appellant’s brief. See In re A.L.H., 974 S.W.2d at 360-61;

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). No pro se brief was filed.

       After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). Accordingly, we affirm the trial court’s judgment. The motion to withdraw

filed by G.L.’s counsel is granted. Id.; Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.



                                                       Phylis J. Speedlin, Justice




                                                 -2-